 Case 1:20-cr-00151-TSE Document 38 Filed 11/13/20 Page 1 of 18 PageID# 182




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division

 UNITED STATES OF AMERICA
                                                       Criminal No. 1:20-cr-151
             v.
                                                       Hon. T.S. Ellis, III
 HYRUM T. WILSON,
                                                       Sentencing: November 20, 2020
                   Defendant.


                     UNITED STATES’ POSITION ON SENTENCING

“Just hope that f**ker doesn’t try to bounce back too quickly. It should take a few months just
to get the insurance sorted out, then another few months for repairs and rebuilding. He just
needs to take the insurance payout and retire to a beach somewhere.”

                              January 16, 2020, Hyrum Wilson discussing the expected aftermath
                              of the intended firebomb attack on his competitor’s pharmacy

“You know I’ll take care of it . . . . You’ll be sole pharmacy, you got my word.”

                             February 25, 2020, co-conspirator William Burgamy assuring
                             Hyrum Wilson that the attack operation in Nebraska would occur

“Burgamy warned that he would never surrender to law enforcement, that if anyone showed up
during the attack, he would ‘blast [his] fu**king way out,’ and that he would shoot bullets at
anyone who attempted to confront or apprehend him, including the owner of the victim
pharmacy.”

                             July 10, 2020 Statement of Facts, signed by Hyrum Wilson

“Prior to Burgamy’s arrest in April 2020, Wilson admitted that he and Burgamy fully intended
on the attack occurring after COVID-19 restrictions were lifted.”

                            July 10, 2020 Statement of Facts, signed by Hyrum Wilson

“It stings every time I introduce myself to a stranger and they follow it with ‘Hey, aren't you the
pharmacist they tried blowing up?’ . . . . Why? Why me? What had I done to them? . . . . Why
would someone want to do this to me and my staff?”

                           November 2020 Victim Impact Statement from Pharmacist C.K.
     Case 1:20-cr-00151-TSE Document 38 Filed 11/13/20 Page 2 of 18 PageID# 183




         The United States of America, through undersigned counsel and in accordance with 18

U.S.C. § 3553(a) and the U.S. Sentencing Commission Guidelines Manual (the “Guidelines” or

“U.S.S.G.”), hereby provides its position with respect to sentencing for Hyrum T. Wilson

(“Wilson” or “the Defendant”). The government has reviewed the Presentence Investigation

Report (the “PSR”) and agrees with the U.S. Probation Office that the Defendant’s advisory

Guidelines range is 135 to 168 months’ imprisonment. PSR ¶ 89. The United States submits that

a below-Guidelines term of imprisonment of 11 years (132 months) would be sufficient and not

greater than necessary to satisfy the factors set forth in 18 U.S.C. § 3553(a).

I.       FACTUAL SUMMARY

         Wilson and his co-conspirator William Anderson Burgamy IV (“Burgamy”) conspired to

use explosives to firebomb and obliterate a competitor pharmacy in Nebraska. Burgamy warned

Wilson that he would never surrender to law enforcement, that if anyone showed up during the

attack, he would “blast [his] fu**king way out,” and that he would shoot bullets at anyone who

attempted to confront or apprehend him, including the owner of the victim pharmacy. Prior to

Burgamy’s arrest in April 2020, Wilson admitted that he and Burgamy fully intended on the attack

occurring after COVID-19 restrictions were lifted.

         From August 2019 through April 2020, Wilson (who was a licensed pharmacist at the time)

illegally mailed over 19,000 dosage units of prescription medications, including opioids, from his

pharmacy in Nebraska to the Maryland residence of Burgamy. Burgamy illegally sold prescription

drugs through his Darknet vendor account to customers nationwide, including here in the Eastern

District of Virginia, and claimed at one point that he made nearly $1 million total. Burgamy and

Wilson laundered the proceeds of their scheme using Bitcoin cryptocurrency payments, wire

transfers, and bundles of cash sent through the mail.




                                                  2
    Case 1:20-cr-00151-TSE Document 38 Filed 11/13/20 Page 3 of 18 PageID# 184




        Given the success and profitability of the Darknet scheme, Wilson repeatedly hit limits, set

by his distributor, on the amount of prescription drugs that he could obtain and provide to

Burgamy. Consequently, in or about October 2019, Burgamy and Wilson developed an attack plot

known as “Operation Firewood” to break into, steal the opiate supply of, and firebomb Cody’s U-

Save Pharmacy, a competing pharmacy located in Auburn, Nebraska, by using explosives. The

goal of the attack plot was to destroy Wilson’s local competition, which Burgamy and Wilson

believed would increase the volume of prescription drugs that Wilson’s pharmacy could obtain,

thereby allowing Burgamy and Wilson’s drug trafficking operation to continue and expand.1

        Wilson created a “getaway” map and escape routes for Burgamy to use to help him evade

law enforcement detection after the firebombing. Wilson instructed Burgamy to make the

firebombing appear as though it was committed by a fictitious “pissed off husband” who learned

about a fabricated affair involving the husband’s wife and a pharmacist from the victim pharmacy.

        Burgamy assured Wilson that if anything happened to him, he would take care of Wilson’s

“family and bills,” and Wilson agreed to safeguard Burgamy’s life insurance information in the

event Burgamy was killed during the attack. Burgamy and Wilson also agreed that Burgamy and

another individual would carry multiple firearms during the attack and use explosives, specifically

Molotov cocktails enhanced with Styrofoam as a thickening agent, to burn the victim pharmacy

down. During Burgamy’s arrest, law enforcement located eight unsecured fully loaded firearms

in Burgamy’s residence, including AR-15 assault rifles and numerous high capacity magazines.



1
  For example, on January 8, 2020, Wilson explained to Burgamy: “My wholesaler looks at my
volume and determines how much oxy I can order every 30 days. Right now my limit is about
60,000 mg per month, so if he [referring to Burgamy’s alleged firebomb partner] wants 1000 of
the 30mg that’s 50% of my allotment right there. But, if I get all the pharmacy business, they’ll
bump my allotment up to 250k mg or so, which means I can order 1000 of the 30s every month
and still have enough room left over for my legitimate patients.”


                                                 3
 Case 1:20-cr-00151-TSE Document 38 Filed 11/13/20 Page 4 of 18 PageID# 185




II.    APPLICATION OF THE SENTENCING GUIDELINES

       The government agrees with the U.S. Probation Office’s calculation of the Total Offense

level as 33. PSR ¶ 55. Taken together with a Criminal History Category I, Wilson’s applicable

Guidelines range is 135 to 168 months’ imprisonment. Id. ¶ 89.

III.   SECTION 3553(a) FACTORS

       After calculating the appropriate advisory Guidelines range, the court must “determine

whether a sentence within that range . . . serves the factors set forth in § 3553(a) and, if not, select

a sentence [within statutory limits] that does serve those factors.” United States v. Green, 436 F.3d

449, 456 (4th Cir. 2006). Title 18, United States Code, Section 3553(a)(1) provides that, in

determining a sentence, courts must consider the nature and circumstances of the offense, as well

as the history and characteristics of the defendant. Additional factors outlined in § 3553(a)(2)

include the need for the sentence to reflect the seriousness of the offense, to promote respect for

the law, and to provide just punishment for the offense; to afford adequate deterrence to criminal

conduct; to protect the public from further crimes of the defendant; and to provide the defendant

with needed educational or vocational training, medical care, or other correctional treatment in the

most effective manner. 18 U.S.C. § 3553(a)(2)(A)-(D). Based on a careful consideration of those

factors, a term of imprisonment of 11 years (132 months) is reasonable in this case.

A.      The Firebombing Attack Plot

       The serious nature of this case cannot be overstated. Following a court-authorized search

of Burgamy’s residence during his arrest on April 9, 2020, the FBI recovered a black leather bound

notebook. The inside of the notebook has the words “NPRX Private” handwritten on it. In a

journal entry dated January 10, 2020, the following text is handwritten in a section labeled “Top




                                                   4
 Case 1:20-cr-00151-TSE Document 38 Filed 11/13/20 Page 5 of 18 PageID# 186




Priority”: “Hyrum [referring to Wilson] responded w/ no more orders until Operation Firewood is

complete. F**K!!!! Make plans (extremely thourough [sic] to fullfill [sic] the f**king plan).”

       On the adjoining page, the word “Nebraska” is handwritten in large letters, along with the

following: “Make The Plans & Set A F**king Date. On the same page, in a section labeled “List

of Items Needed,” the following list is handwritten:




       Burgamy assured Wilson, “I’ll get the mission done for you.” Wilson responded, “I’ll

leave operations up to you then.” Burgamy replied, “We make a great team so I’m gonna need

some help.” While referring to the owner of the victim pharmacy and offering his assistance,

Wilson stated, “Just hope that f**ker doesn’t try to bounce back too quickly. It should take a few

months just to get the insurance sorted out, then another few months for repairs and rebuilding.

He just needs to take the insurance payout and retire to a beach somewhere.”


                                                5
    Case 1:20-cr-00151-TSE Document 38 Filed 11/13/20 Page 6 of 18 PageID# 187




B.      Burgamy Recruited a Second Conspirator to Help Conduct the Attack Operation

        The following further demonstrates that Wilson’s discussions with Burgamy about the

intended firebomb attack, along with their meticulous operational planning, were not idle chatter.

In fact, Burgamy and Wilson agreed that Burgamy and another individual would carry multiple

firearms during the attack, and use explosives, namely Molotov cocktails enhanced with

Styrofoam as a thickening agent,2 to burn the victim pharmacy down. While Burgamy and Wilson

were planning the attack, Burgamy sent the following messages to another individual (referenced

below as “Conspirator-2”), who Burgamy successfully recruit to help conduct the operation.3

        Burgamy sent Conspirator-2 a picture of bullet holes made on a target sheet following his

visit to a shooting range. Conspirator-2 told Burgamy that he should take him to the range so that

Conspirator-2 can “get some practice in just in case we have to put in some work.” Burgamy

informed Conspirator-2 that they can definitely shoot before they go to Nebraska [referring to the

intended firebomb attack]. Conspirator-2 responded, “Got you bro.”

        Following an illegal prescription drug transaction involving Conspirator-2 and others,

Burgamy stated, “If that fool ever did try to walk up on my car I would 100% lay him down. Plus

i know if I did have to go to court I been in the Freemasons for 7 years now so all I would have to

do is stand a certain way and as long as the judge is a Freemason which 99% are then they took an



2
  The effects of a Molotov cocktail can be enhanced by the addition of certain materials to the
flammable liquid. For example, when Styrofoam is added to gasoline in a Molotov cocktail, the
Styrofoam dissolves into a flammable jelly-like substance. When the Molotov cocktail is thrown
and the container breaks, this substance ignites and sticks to surfaces with an extended burning
time. This could potentially result in greater injury or damage to the target.
3
  The FBI and USAO-EDVA located Burgamy’s messages with Conspirator-2 after Burgamy’s
electronic devices were lawfully searched following his April 9, 2020 arrest. Although Wilson
was not privy to the content of these specific messages, Burgamy repeatedly informed Wilson
over the course of months that he had successfully recruited another individual to conduct the
intended firebomb attack with him.


                                                6
 Case 1:20-cr-00151-TSE Document 38 Filed 11/13/20 Page 7 of 18 PageID# 188




obligation to keep me out of trouble. Same way I beat that dui when i was on top a week old Benz

s500.” Burgamy also sent Conspirator-2 a picture containing four firearms, what appeared to be

thousands of bullets, numerous magazines, including extended magazines, and two hard face

masks; a picture showing Burgamy shooting at a range with a human skeleton target sheet; a

picture of three firearms laid out by his feet; a picture (not shown below) of a Freemason Masonic

ring; and a picture (not shown below) of a Scar 17 heavy .308 Winchester firearm that Burgamy

told Conspirator-2 was his “new baby.”




                                                7
 Case 1:20-cr-00151-TSE Document 38 Filed 11/13/20 Page 8 of 18 PageID# 189




       Burgamy texted Conspirator-2 about the firebomb attack plot and stated the following: “So

for our trip the only thing you will need to bring is like 2 extra sets of clothes because it’s gonna

take all weekend to get there and back. We will grab a rental because we go and everything else

we will buy along the way like gloves and boots I’ll buy them we always torch after every job. I’ll

also get you a nice pair of 5.11 pants that are black that you can keep for next job.”

       Burgamy stated that Conspirator-2 should be measured for a plate carrier to ensure

Burgamy can “order the right size chest rig.” Burgamy also stated that having body armor for the

firebombing plot is “[k]ind of like life insurance policy. Pray that we never need but a lot better

to have body armor and never need it then need that s [explicative] and not have.”

       Burgamy sent several photographs to Conspirator-2 and stated: “Here check this out so you

know for real what kind of nice opportunities for big jobs I get like the one just you and I will

handle in bumfu [explicative] and this s [explicative] will keep money in your pocket and keep



                                                 8
 Case 1:20-cr-00151-TSE Document 38 Filed 11/13/20 Page 9 of 18 PageID# 190




you out of trouble. That’s why we do the s [explicative] perfect every single time.” The

photographs included: numerous sealed prescription pill bottles; stacks of cash; several firearms;

what appeared to be thousands of bullets; extended magazines; two hard face masks; and a “Profit

& Loss” chart in which Burgamy claimed he had grossed nearly $1 million USD.

C.     Burgamy and Wilson’s Operational Attack Planning

       In the month prior to his arrest, Burgamy wrote, “Here’s how I’m going to do it,” and

recounted his attack plan to Wilson, as shown in the following text messages.




                                                9
Case 1:20-cr-00151-TSE Document 38 Filed 11/13/20 Page 10 of 18 PageID# 191




        As shown in the above message, Burgamy informed Wilson that they “already have all

gear.” Burgamy then sent Wilson an image of two masks and an image of Burgamy’s car trunk

full of guns, including many of the firearms that were seized from Burgamy’s residence in April

2020.




                                              10
 Case 1:20-cr-00151-TSE Document 38 Filed 11/13/20 Page 11 of 18 PageID# 192




       At one point, Burgamy asked Wilson for assistance should the planned attack encounter

any problems. Burgamy stated, in part, “if shit did go south I’m leaving him escaping and hiding

out h til [sic] you get me then flying home.” Wilson replied, “For sure. I’ll get you wherever

you are and say you’ve been staying with me for a few days.” Burgamy responded, “Plus we’ll

get money now and later so it’s worth the split to me. I’ll get away. I don’t think any hero is

going to be chasing me down with those 308 Winchester’s [rifle cartridges] zinging by their

head.” Burgamy told Wilson, “I’ll get the mission done for you. Rather do it my way anyway

plus it’s more profitable overall.” Wilson responded with the following (see grey text bubbles):




                                                11
Case 1:20-cr-00151-TSE Document 38 Filed 11/13/20 Page 12 of 18 PageID# 193




     On March 3, 2020, Wilson informed Burgamy that he had a “getaway” map, which contained

escape routes to help Burgamy evade law enforcement detection following the attack. Wilson then

described for Burgamy his recollection of the layout of the pharmacy.

      On March 4, 2020, Wilson sent Burgamy the requested map with manually drawn lines of

two different colors, as well as instructions that were added to describe how Burgamy can quickly

drive to the Kansas and Missouri borders following the firebombing of the victim pharmacy.

Wilson informed Burgamy that, “Mustache is the [victim] pharmacy, glasses are the cop shop.”




       On March 31, 2020, Burgamy and Wilson began speculating about the threat of a third

party speaking to the government about the attack plot. Burgamy stated, “All I know [is] the feds

don’t charge unless their sh*t sticks.” Wilson replied, “I’m not worried. I’ll work double time to

get my books in order just in case he drops my info . . . And if they do come knocking, those FedEx

boxes were business books and gifts for your daughter.”


                                                12
 Case 1:20-cr-00151-TSE Document 38 Filed 11/13/20 Page 13 of 18 PageID# 194




        Wilson and Burgamy also discussed obtaining hydroxychloroquine and chloroquine for

illegal distribution purposes in order to further profit from the ongoing COVID-19 outbreak. Prior

to Burgamy’s arrest, Burgamy and Wilson fully intended on the attack occurring after COVID-19

restrictions were lifted.

        In summary, among other acts taken in furtherance of the attack plot, Wilson:

                a.      provided Burgamy with detailed directions to the victim pharmacy’s
                        location and described the organizational layout of the victim pharmacy;

                b.      created a “getaway” map and provided escape routes that he sent through
                        encrypted channels for Burgamy’s use to help him evade law
                        enforcement detection following the firebomb attack;

                c.      discussed with Burgamy potential police response time and the reaction
                        time to an alarm, claimed that the local “cops are pretty lazy,” and described
                        the pros and cons of different escape routes;

                d.      told Burgamy to steal prescription opioids from the victim pharmacy
                        before firebombing it, and Burgamy offered to share with Wilson the
                        profits from any stolen medications;

                e.      responded to Burgamy’s question about how much product the victim
                        pharmacy could have in stock by stating, “1k to 3k of the oxy 5,10,15,30.
                        2-4K of each of the hydros,” and that the owner of the victim pharmacy
                        “does 3x the volume, so he should have 3x the pills I do”;

                f.      instructed Burgamy to make the firebombing appear as though it was
                        committed by “a pissed off husband” who learned about a fabricated affair
                        involving the husband’s wife and a pharmacist from the victim pharmacy;

                g.      assured Burgamy that, following the attack, he would send him an
                        additional $10,000 to $15,000 in Bitcoin worth of drug transactions per
                        month given the additional business Wilson expected to gain after his rival
                        pharmacy was destroyed;

                h.      offered to pick up Burgamy if the firebombing operation encountered
                        any problems, and to deceive law enforcement by stating that Burgamy
                        had been staying with Wilson for a few days; and

                i.      warned Burgamy, “This is the last shipment he [referring to another
                        individual who Burgamy stated would help conduct the firebomb attack]
                        will get from me as long as the other pharmacy is still standing.”


                                                 13
 Case 1:20-cr-00151-TSE Document 38 Filed 11/13/20 Page 14 of 18 PageID# 195




       Regarding the Defendant’s history and characteristics, Wilson is a highly educated 41-

year-old United States citizen who majored in biotechnology in college and later earned a Doctor

of Pharmacy degree. PSR ¶¶ 64, 73-74. He reported having a stable upbringing with two parents

in which all of his needs were met. Id. ¶¶ 65-66. He noted that no one in his family suffers from

mental illness or substance abuse. Id. ¶ 66. Wilson indicated that his overall general health is

good and that he has no history of any serious or chronic medical conditions or illnesses. Id. ¶ 70.

Prior to his arrest, Wilson served as a licensed pharmacist and owned Hyrum’s Family Value

Pharmacy in Auburn, Nebraska. Id. ¶ 79.

       Accordingly, Wilson’s positive upbringing and ample career opportunities should weigh

in favor of holding him to an exacting standard. The government recognizes that Wilson does not

have any prior convictions. See id. ¶ 57. However, there is nothing in his background that comes

close to explaining the destructive and maniacal conduct that brings him before the Court. It is

Wilson’s serious crimes that should be the Court’s lodestar at sentencing. If anything, his

background is aggravating, not mitigating. The Defendant is a highly intelligent and capable

individual who had the power to make his own choices, and repeatedly made the wrong decisions

(until he was caught) that have brought him before this Court.

       Wilson blithely violated his position of trust as a licensed pharmacist. In addition to

inexplicably assisting Burgamy with an intended attack operation involving explosives, Wilson’s

actions resulted in the illegal distribution of over 19,000 dosage units of medications, including

dangerous, highly addictive prescription opioids. The public expects those in the pharmacy

profession to serve as gatekeepers with respect to the distribution of controlled medications.

Rather than safeguarding the public, Wilson became the pipeline that continuously allowed

Burgamy to spread poison in communities nationwide for over eight months.




                                                14
    Case 1:20-cr-00151-TSE Document 38 Filed 11/13/20 Page 15 of 18 PageID# 196




         Wilson and Burgamy’s actions risked the lives of anyone who purchased these potentially

lethal drugs. In fact, had any of the more than 2,500 Darknet sales resulted in the death or serious

bodily injury (including a non-fatal overdose) of even one person, both Wilson and Burgamy

would be subject to 20-year mandatory minimum sentences under 21 U.S.C. § 841(b)(1)(C). It is

by pure luck, rather than because of any actions they took, that Wilson and Burgamy are not facing

20-year mandatory minimum sentences in this case.

         Given the ongoing opioid epidemic and COVID-19 pandemic that are ravaging our

communities, it is critical that other pharmacy owners and medical professionals who are

contemplating flouting their positions of trust understand that the short-term financial gain is not

worth the risk of significant punishment. According to the Centers for Disease Control and

Prevention, 67,367 drug overdose deaths occurred in the United States in 2018 (2019 data is not

yet available). Nearly 70% of those deaths involved an opioid.

         A significant sentence is also necessary for deterrence purposes to send a strong message

that conspiring to commit a violent attack using explosives will face a severe punishment in the

Eastern District of Virginia. In fact, Burgamy and Wilson’s arrests were highlighted on an Internet

site dedicated to Darknet market busts, where nearly nine thousand members, and anyone else who

might be interested, learned about their potentially deadly firebomb attack plans. See

https://www.reddit.com/r/DNMBusts/comments/g4bgvp/pharmacist_arrested_in_plot_to_firebo

mb_a_rival/.

         Just as news of Burgamy and Wilson’s arrests and subsequent guilty pleas spread quickly

in the media,4 news of their sentence could make a similar impression. This impact is an important


4
 See, e.g., https://abcnews.go.com/US/wireStory/feds-online-drug-dealer-planned-bomb-
nebraska-pharmacy-70128388;

https://www.nytimes.com/2020/04/18/us/nebraska-pharmacist-hyrum-wilson.html;


                                                15
 Case 1:20-cr-00151-TSE Document 38 Filed 11/13/20 Page 16 of 18 PageID# 197




product of convictions in a sui generis prosecution involving explosives, firearms, the Darknet,

prescription opioid trafficking, cryptocurrency, and sophisticated money laundering. It would be

undermined by the exceedingly light sentence for this type of potentially deadly conduct that the

government anticipates both Defendants will ask of this Honorable Court.

       Burgamy and Wilson’s destructive crime spree in this case is chilling. Their operational

attack plans and thirst for extreme violence clearly demonstrates that they pose a significant threat

to the public safety of the United States. Burgamy and Wilson’s maniacal conduct is emblematic

of lawlessness, displays extreme propensity for violence, and demonstrates that they fully intended

to commit a violent attack using explosives on a pharmacy in Nebraska. And if anyone stood in

their way, Burgamy himself stated, without objection from Wilson, that he would “blast [his]

fu**king way out” and shoot bullets at anyone who attempted to confront or apprehend him,

including the owner of the victim pharmacy.

       Had law enforcement not uncovered and successfully thwarted the firebombing plot

involving explosives, Burgamy and Wilson’s intended actions would have been devastating,

potentially leading to the loss of innocent lives. Their brazen conduct, level of vitriol, and

attraction to violence call out for substantial sentences, particularly for deterrence purposes and to

protect the public. For Wilson, a sentence of 11 years’ imprisonment would also serve as a

reminder of the heightened responsibility that health care professionals have in serving and




https://omaha.com/news/crime/feds-nebraska-pharmacist-virginia-drug-dealer-plotted-to-blow-
up-rival-pharmacy-in-auburn/article_1639dc7f-55b9-545f-ba2a-35770ac28389.html;

https://www.washingtonpost.com/national/pair-pleads-guilty-in-plot-to-firebomb-nebraska-
pharmacy/2020/07/10/23055bb0-c2e0-11ea-8908-68a2b9eae9e0_story.html.



                                                 16
 Case 1:20-cr-00151-TSE Document 38 Filed 11/13/20 Page 17 of 18 PageID# 198




safeguarding their communities, particularly given the ongoing opioid epidemic and COVID-19

pandemic.

                                            CONCLUSION

       For the foregoing reasons, the government believes that its sentencing recommendation of

132 months’ imprisonment for Wilson is sufficient, and not greater than necessary, to satisfy the

factors set forth in 18 U.S.C. § 3553(a).

                                              Respectfully submitted,

                                              G. Zachary Terwilliger
                                              United States Attorney

                                      By:       /s/ Raj Parekh
                                              Raj Parekh
                                              First Assistant United States Attorney
                                              United States Attorney’s Office
                                              Eastern District of Virginia
                                              2100 Jamieson Avenue
                                              Alexandria, VA 22314
                                              (703) 299-3700
                                              raj.parekh@usdoj.gov




                                                17
 Case 1:20-cr-00151-TSE Document 38 Filed 11/13/20 Page 18 of 18 PageID# 199




                                   CERTIFICATE OF SERVICE

      I hereby certify that on November 13, 2020, I filed the foregoing with the Clerk of Court

using the CM/ECF system, which will send a notification of such filing to all counsel of record in

this matter. I further certify that I will provide a copy of the foregoing to the United States Probation

Officer assigned to this matter.



                                                 /s/ Raj Parekh
                                                Raj Parekh
                                                First Assistant United States Attorney
                                                United States Attorney’s Office
                                                Eastern District of Virginia
                                                2100 Jamieson Avenue
                                                Alexandria, VA 22314
                                                (703) 299-3700
                                                raj.parekh@usdoj.gov




                                                   18
